Behljulhevic v City of New York (2017 NY Slip Op 04912)





Behljulhevic v City of New York


2017 NY Slip Op 04912


Decided on June 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2017

Tom, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


4286N 161437/13

[*1] Armen Behljulhevic, Plaintiff-Respondent, -
vThe City of New York, Defendant,Consolidated Edison Company of New York, Inc., Defendant-Appellant.


The Law Office of Douglas J. McKay, New York (Stephen T. Brewi of counsel), for appellant.
Wingate, Russotti, Shapiro & Halperin, LLP, New York (Andrea Borden of counsel), for respondent.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered April 12, 2016, which, in this action for personal injuries, denied the motion of defendant Consolidated Edison Company of New York, Inc. (Con Ed) to vacate the note of issue and strike the matter from the trial calendar, unanimously affirmed, without costs.
In this discovery dispute, the court properly exercised its discretion in denying the motion to vacate. By stipulating at the October 20, 2015 compliance conference that all discovery was complete, Con Ed lost its entitlement to the information plaintiff stated in his April 6, 2015 response that he would
provide under separate cover (see Stolowski v 234 E. 178th St. LLC, 104 AD3d 569, 570 [1st Dept 2013]; Chichilnisky v Trustees of Columbia Univ. in City of N.Y., 52 AD3d 206 [2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 15, 2017
CLERK